Fourth Court of Appeals
                               San Antonio, Texas
                                   December 27, 2017

                                  No. 04-17-00450-CV

CITY OF SAN ANTONIO, Texas, Fire Chief Charles Hood, In his Offical Capacity, and City
                Manager Sheryl Sculley, In her Official Capacity,
                                 Appellants

                                            v.

        INTERNATIONAL ASSOCATION OF FIRE FIGHTERS, LOCAL 624,
                             Appellees

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-13252
                   The Honorable Angelica Jimenez, Judge Presiding


                                     ORDER
       Appellants’ motion for extension of time to file their reply brief is GRANTED.
Appellants’ reply brief is due January 23, 2018. NO FURTHER EXTENSIONS WILL BE
GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court